ON MOTION TO DISMISS
CURRAULT, Judge.
The plaintiff-appellee, New Orleans Federal Savings and Loan Association moved to dismiss the appeal. On March 24,1982, the trial court rendered judgment in favor of the plaintiff, granting a permanent injunction enjoining and prohibiting the defendant from selling Lots 8-10 and 13-28 of Square 91, Kenner Project Subdivision, Kenner, Louisiana. On March 29,1982, the defendant, Morris Barnes, III, petitioned the trial court for a suspensive appeal or alternatively for a devolutive appeal and stay order. The trial court denied the application for a suspensive appeal and granted the defendant a devolutive appeal and stay order.
The mover contends that where the trial court has rendered a permanent injunction, no stay order is available, citing as authority L.S.A.-C.C.P. Article 3612. Alternatively, the mover argues the appellant failed to post a bond for the stay order granted by the trial court and accordingly the stay order is without force and effect.
L.S.A.-C.C.P. Article 3612 provides in pertinent part:
An appeal may be taken of right from an order or judgment relating to a permanent or final injunction, but such an order or judgment shall not be suspended during the pendency of an appeal unless the court in its discretion so orders.
However, in the case here presented the preliminary injunction was granted by the court and the defendant-appellant was enjoined from selling the property acquired at sheriffs sale. Although a suspensive appeal was an alternative proposed to the trial court, such would permit the result sought to be avoided by the trial court’s granting of the permanent injunction, namely the sale of the property.
For the foregoing reasons, the motion to dismiss the appeal is denied.
MOTION TO DISMISS APPEAL DENIED.